DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (United States Patent Application Publication No. US 2022/0246619 A1, hereinafter “Kim”).
In reference to claim 12, Kim discloses a device meets the claim.  Figures 1, 2A, 2B, 2C, 5B, 5C, 5D, 6B, 6C, 6D, 8B, 8C, 8D, 10B, 10C, 11B, and 11C of Kim disclose a semiconductor memory device which comprises a stack including a plurality of word lines (WL1, WL2, WL1’, WL2’) and a plurality of interlayer insulating patterns (IL1-IL3, GD) which are alternatingly stacked on a substrate (PERI).  The word lines (WL1, WL2, WL1’, WL2’)  extend in a first direction (D3) substantially parallel to a top surface of the substrate (PERI).  There is plurality of semiconductor patterns (ACT, CH) crossing the word lines (WL1, WL2, WL1’, WL2’) and having longitudinal axes that are substantially parallel to a second direction (D2).  The semiconductor patterns (ACT, CH) are spaced apart from each other in the first direction (D3) and a third direction (D1) that is substantially perpendicular to the top surface of the substrate (PERI).  There is a plurality of bit lines (BL) extending in the third direction (D1) and spaced apart from each other in the first direction (D3).  Each of the bit lines (BL) is in contact with first side surfaces of the semiconductor patterns (ACT, CH) that are spaced apart from each other in the third direction (D1).  There is a plurality of data storage elements (CAP) which are respectively provided between vertically adjacent patterns of the interlayer insulating patterns ((IL1-IL3, GD ) and are in contact with second side surfaces opposite to the first side surfaces of the semiconductor patterns (ACT, CH).  Each of the semiconductor patterns (ACT, CH) comprises first source/drain regions (SR) and second source/drain regions (DR) which are spaced apart from each other in the second direction (D2).  A channel region (CH) is disposed between the first (DR, SR, DR’, DR1, DR50, SR60) and second (SR, SR’, DR, DR’) source/drain regions.  The channel regions (CH) of the semiconductor patterns (ACT, CH) have a first thickness in the third direction (D3), and the first source/drain regions (DR, DR’, DR1, DR1’, DR40, DR41’, DR50, DR60, SR, SR’, SR1, SR1’, SR40, SR41’, SR50, SR60) of the semiconductor patterns have a second thickness that is substantially equal to or greater than the first thickness in the third direction (D1).
With regard to claim 16, the first and second side surfaces of the semiconductor patterns (ACT, CH) have a substantially flat shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chang et al. (United States Patent Application Publication No. US 2010/0051578 A1, hereinafter “Chang”).
In reference to claim 15, Kim discloses that the semiconductor patterns (ACT, CH) are formed of silicon (p. 2, paragraph 44).  Kim does not explicitly disclose that the substrate (PERI) is made from the same material or silicon.  However Chang discloses the known use of silicon as a substrate material (p. 2, paragraph 30).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use silicon as the substrate material in the Kim device.  The device of Kim constructed in view of Chang meets the limitation that the semiconductor patterns and the substrate are made of the same semiconductor material.

Allowable Subject Matter
Claims 1-11, 19, and 20 are allowed.
Claims 13, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a semiconductor memory device which comprises a plurality of word lines and a plurality of interlayer insulating patterns that are alternately stacked, a plurality of semiconductor patterns which cross the word lines, a plurality of bit lines with each of the bit lines being in contact with side surfaces of the semiconductor patterns, in combination with the suggested placement of data storage elements and substrate impurity layers as described by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor memory device which comprises first and second stack that each comprises a plurality of word lines and a plurality of interlayer insulating patterns that are alternately stacked, a plurality of semiconductor patterns which cross the word lines, in combination with the suggested placement of a plurality of bit lines, first and second storage electrodes, plate electrodes, first and second insulating separation patterns, and substrate impurity layers as described by the applicant in claim 19.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor memory device which comprises a plurality of word lines and a plurality of interlayer insulating patterns that are alternately stacked, a plurality of semiconductor patterns which cross the word lines, a plurality of bit lines with each of the bit lines being in contact with side surfaces of the semiconductor patterns, in combination with the suggested thicknesses of the channel regions and the first source/drain regions, the suggested placement of data storage elements, substrate impurity layers, and first and second insulating separation patterns, and the relative widths of the semiconductor patterns at the channel region and at the first and second source/drain regions as described by the applicant in claims 13, 17, and 18.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817